OPINION OF THE COURT
PER CURIAM:
The question for decision in this appeal by plaintiffs from adverse summary judgments in diversity actions brought under Pennsylvania law is whether the district court erred in determining that when the plaintiffs knew the physical causes and sources of their injuries, their lack of knowledge about the legal bases for prospective claims will not toll the Pennsylvania statute of limitations. We affirm.
We are satisfied that Judge Newcomer’s opinion in Grabowski v. Turner & Newall, 516 F.Supp. 114 (E.D.Pa.1980), sets forth the appropriate legal precepts and properly applied the undisputed facts thereto. Additional support for the view we take is found in Volpe v. Johns-Manville Corp., 4 P.C.R. 290 (Phila.C.P.1980) (Takiff, J.). See also Anthony v. Koppers Co., Inc., —— Pa.Super. -, -, 425 A.2d 428, 436 (1981) (citing Volpe with approval); cf. United States v. Kubrick, 444 U.S. 111, 100 S.Ct. 352, 62 L.Ed.2d 259 (1979) (interpreting two year limitation period in Federal Tort Claims Act, 28 U.S.C. § 2401).
The judgment of the district court will be affirmed.